Citation Nr: 1027027	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

2.  Entitlement to restoration of a 10 percent rating for right 
knee chondromalacia patella.

3.  Entitlement to an increased (compensable) rating for left 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2007 and April 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran testified at a Board hearing 
held at the RO in May 2010.  

At his May 2010 hearing, the Veteran suggested that his 
knee disorders have impacted on his employability.  The 
matter of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities therefore is referred to the RO for 
appropriate action.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to restoration of a 10 percent rating 
for right knee chondromalacia is the subject of the instant 
decision.  The remaining issues listed  on the title page are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDING OF FACT

Evidence establishing improvement in the Veteran's right knee 
chondromalacia patella was not of record at the time of an April 
2007 rating decision reducing from 10 percent to 0 percent the 
evaluation assigned the disability. 


CONCLUSION OF LAW

The criteria for reduction of the Veteran's 10 percent rating for 
right knee chondromalacia patella were not met at the time of the 
decision reducing that rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5259 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Even assuming that 
provision is applicable to a rating restoration case initiated by 
the RO's action, given the disposition of the matter below, the 
Board finds that the Veteran has not been prejudiced by any 
notice deficiency.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right knee chondromalacia patella.  The Board 
has found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

A 10 percent evaluation is warranted for symptomatic removal of 
semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2007).  A 10 percent evaluation is also warranted for slight 
knee impairment with recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

In VAOPGCPREC 23-97, VA's Office of General Counsel opinion held 
that a claimant who has arthritis and instability of the knee 
may, in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.

Factual background

In an October 2002 rating decision, service connection for 
chondromalacia patella of the right knee was granted, with an 
assigned 10 percent evaluation effective October 10, 2002.  The 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  

In a March 2004 rating decision, service connection for 
degenerative joint disease of the right knee was granted, and 
assigned a separate 10 percent evaluation.  The evidence relied 
on in assigning a separate rating consisted of November 2003 and 
December 2003 medical reports by Dr. S. Mirabello, and the report 
of a February 2004 VA examination.  Dr. Mirabello noted the 
Veteran's complaints of right knee instability, as well as the 
presence of effusion, slight laxity in the medial collateral 
ligament, a patellofemoral tracking problem, and the need for a 
brace.  The VA examination report noted complaints of 
instability, pain, locking, fatigability and lack of endurance.  
The Veteran reported daily flare ups and indicated that he used a 
knee brace; he denied subluxation or dislocation.  Examination 
showed effusion and tenderness.  The knee was stable, but 
anterior drawer testing was abnormal.

Thereafter, the Veteran attended a VA examination in November 
2006.  His complaints included weakness, stiffness, instability 
and locking.  Physical examination noted the absence of 
instability or patellar abnormality.  The examiner did not 
address the anterior drawer test or whether the Veteran used a 
brace for the knee.

Based on the above examination report, the RO in February 2007 
proposed to reduce the evaluation assigned the right knee 
chondromalacia to noncompensable.  In explanation, the RO 
indicated that the Veteran did not have instability either at the 
time of the March 2004 rating decision or at the time of the 
November 2006 VA examination.  The RO indicated that absent 
instability in the knee, a separate rating for right knee 
chondromalacia and right knee arthritis was not warranted.  In 
effect, the RO believed the Veteran was entitled to a single 10 
percent evaluation for the components of his right knee disorder.

The RO provided the Veteran with notice of the proposed reduction 
later in February 2007.  In an April 2007 rating decision, the RO 
reduced the rating assigned the right knee chondromalacia to 
noncompensably disabling, effective August 1, 2007.

Analysis

The Board notes that due process considerations have been 
complied with in regard to the reduction in this case.  See 38 
C.F.R. § 3.105(e).

With respect to whether the evidential requirements for reducing 
the evaluation have been met, the Board notes that 38 C.F.R. § 
3.344 regarding stabilization of disability ratings is not for 
application, since the 10 percent evaluation had not been in 
effect for a period in excess of five years.  The 10 percent 
evaluation was in effect from October 20, 2002, until the 
reduction effective August 1, 2007.  See Brown v. Brown, 5 Vet. 
App. 413, 418 (1993) (duration of rating measured from effective 
date of actual reduction).  According to 38 C.F.R. § 3.344(c), 
examinations disclosing improvement, physical or mental, in the 
disability will warrant reduction in rating.

The Board initially finds that the reduction is void because the 
provisions of 38 C.F.R. § 3.344 were not considered.  The veteran 
was not given notice of 38 C.F.R. § 3.344 in the statement of the 
case, and the RO at no point made any findings concerning actual 
improvement in the disorder (as opposed to merely noting that the 
Veteran did not meet the criteria for a separate compensable 
rating in March 2004 or since that time). 

Moreover, the Board points out that the rating reduction was not 
based in any manner on the severity of the Veteran's right knee 
chondromalacia (which appears to have been at least the partial 
basis for the March 2004 assignment of a separate 10 percent 
rating), and that even if it was, the November 2006 examination 
did not provide the requisite findings to determine whether there 
was in fact improvement sufficient to warrant reduction of the 
rating.  At the time of the March 2004 rating decision, the 
evidence was somewhat conflicting as to the presence of 
instability in the knee (with Dr. Mirabello noting medial 
collateral ligament instability, but the February 2004 examiner 
showing no such instability), but did show laxity in the joint 
which appeared to at least partially form the basis for the March 
2004 assignment of separate ratings.  Dr. Mirabello noted the 
presence of patellofemoral tracking problems, and the February 
2004 examiner noted an abnormal anterior drawer test.  The 
medical evidence showed that the Veteran did use a brace for his 
right knee.

The November 2006 examination noted the same complaints of pain, 
instability and locking as reported at the February 2004 
examination.  The examiner noted the absence of instability in 
the knee, but notably did not address whether the Veteran 
continued to use a knee brace, or even whether his anterior 
drawer test continued to suggest the presence of laxity.  In 
short, those findings noted on the November 2006 examination were 
not any different than those on which the separate 10 percent 
evaluation was based, and the examination in fact provided less 
information on the severity of the right knee disorder, including 
as to laxity, than did the February 2004 examiner.  In short, the 
November 2006 examination did not demonstrate improvement in the 
right knee disorder, but rather at best showed that the condition 
was the same as in February 2004.  

The Board acknowledges the RO's concern that the criteria for a 
separate rating were not met even in March 2004.  To reduce a 
rating outside of finding clear and unmistakable error in the 
prior rating decision, however, the evidence must demonstrate 
improvement in the disorder.  The Board also notes that although 
the March 2004 rating decision evaluated the disorder under 
Diagnostic Code 5259, the RO at the time clearly based the 
separate rating on findings of instability.   There has been no 
improvement in the right knee chondromalacia patella itself.

In short, the November 2006 examination report did not 
demonstrate improvement in the right knee chondromalacia patella.  
To reduce a rating, however, improvement in the disability must 
be shown, as compared to whether the disorder meets the pertinent 
criteria.

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein. 

In light of the above, the Board finds that the RO did not apply 
the appropriate regulations in reducing the rating, and that the 
evidence of record at the time of the April 2007 rating decision 
did not establish improvement of the Veteran's disability.  
Accordingly, the Board concludes that restoration of the separate 
10 percent evaluation for chondromalacia patella is warranted. 


ORDER

The 10 percent rating for right knee chondromalacia patella is 
restored, effective the date of the reduction.


REMAND

The Veteran contends that the evaluations assigned his knee 
disorders do not accurately reflect the severity of those 
disorders.

The record shows that the Veteran was last examined for his right 
knee in November 2006 and for his left knee in January 2007.  At 
his Board hearing he testified that both knee disorders had 
increased in severity since those examinations.  He specifically 
noted that he experiences symptoms including instability in the 
knees, as well as limitation in motion.  He also noted that he 
used braces for both knees.

Given the above, the Board finds that additional VA examination 
of the Veteran is warranted.  See generally Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  On remand, the RO will also have the 
opportunity to consider the potential application of VAOPGCPREC 
23-97 and VAOPGCPREC 9-2004 in determining whether the components 
of each knee disorder warrant separate ratings, to the extent 
separate ratings have not already been effectuated.

At his hearing, the Veteran reported recent treatment for his 
knees by private physicians, and indicated that he was currently 
on leave from his job through the Family and Medical Leave Act 
(FMLA).  On remand, the RO should attempt to obtain the 
referenced records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
 
1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, including those who provided 
evidence in connection with his claim under 
FMLA, who may possess additional records 
pertinent to the claims on appeal.  With 
any necessary authorization from the 
appellant, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran, 
to include from the providers who provided 
evidence in connection with the claim under 
FMLA, which have not been secured 
previously.  

2.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the appellant and 
his representative of this and ask them to 
provide a copy of the outstanding medical 
records. 

3.  The RO should arrange for a VA 
orthopedic examination of the Veteran by an 
examiner with appropriate expertise to 
determine the nature, extent and severity 
of the Veteran's service-connected right 
and left knee disabilities.  All indicated 
studies, including range of motion studies 
in degrees should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any pain.  
The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should also provide an opinion 
as to the impact of the Veteran's right and 
left knee disabilities on his 
employability.  The rationale for all 
opinions expressed should be explained.  
The claims file must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect that such 
a review of the claims file was made.

4.  The RO should then readjudicate the 
issues on appeal.  The RO should consider 
whether the case should be referred to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration.  
If the benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West,  
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).





______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


